         Case 4:19-cv-00152-CDL Document 60 Filed 07/20/21 Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

KETERIA   SMITH and DAVAUN             *
COTTEN,   individually and as
parents   and next friends of          *
K.C., a   minor,
                                       *
      Plaintiffs,
                                       *
                                                   CASE NO. 4:19-CV-152 (CDL)
vs.
                                       *
UNITED STATES OF AMERICA, et
al.,                                   *

      Defendants.                      *


                                   O R D E R

      Plaintiffs claim that Defendant Kamesha Harbison, M.D., an

employee of Valley Healthcare System, Inc., committed medical

malpractice     that   caused     injuries    to    Plaintiffs.         The   Court

previously     concluded    Dr.   Harbison    and     Valley   Healthcare       were

deemed    employees    of   the   Public     Health    Service    and    that   Dr.

Harbison was in the scope of her duties as an employee when she

provided medical care to Plaintiffs.                  See generally Smith v.

Harbison, No. 4:19-CV-152 (CDL), 2020 WL 6216758 (M.D. Ga. Oct.

22, 2020).      Accordingly, the Court ordered the United States to

be substituted as the party defendant in place of Dr. Harbison

and Valley Healthcare.        Id. at *5.       The United States contends,

however, that Plaintiffs failed to comply with the Federal Tort

Claims Act’s statute of limitations and that Plaintiffs’ claims
        Case 4:19-cv-00152-CDL Document 60 Filed 07/20/21 Page 2 of 8



against the United States should thus be dismissed.                          For the

reasons set forth below, the Court agrees, and the Government’s

motion to dismiss the claims against the United States (ECF No.

57) is granted.

                        MOTION TO DISMISS STANDARD

    The       Government   seeks     dismissal            of   Plaintiffs’      claims

against the United States under Federal Rule of Civil Procedure

12(b)(6).     The Court finds that a motion to dismiss based on the

Federal Tort Claims Act’s time bar may be treated under the

circumstances     presented   here    “as       a    motion     to    dismiss   under

Federal Rule of Civil Procedure 12(b)(6).”                       Harris v. United

States, 627 F. App’x 877, 879 (11th Cir. 2015) (per curiam).                       In

considering a motion to dismiss under Rule 12(b)(6), the courts

must generally accept the complaint’s allegations as true and

construe them in the light most favorable to the plaintiff.                       Id.

Although the courts generally may not look beyond the pleadings

in reviewing a Rule 12(b)(6) motion, there is no dispute here

about   the     facts   relevant     to       the    Government’s       statute    of

limitations defense.

                           FACTUAL BACKGROUND

    Dr.     Harbison    provided     labor          and    delivery    services    to

Keteria Smith on November 20 and 21, 2016.                      Plaintiffs assert

that Dr. Harbison negligently rendered medical care to Smith and

that as a result Smith’s baby was born with severe injuries on



                                          2
      Case 4:19-cv-00152-CDL Document 60 Filed 07/20/21 Page 3 of 8



November 21, 2016.         Plaintiffs, who are represented by counsel,

initiated    a    state    court    civil     action    against     Dr.      Harbison,

Valley Healthcare, St. Francis Hospital, and several hospital

nurses on November 19, 2018, and those Defendants were served

with the Complaint on November 21, 2018.                      Plaintiffs believe

that Valley Healthcare delivered a copy of Plaintiffs’ complaint

to the United States Department of Health and Human Services

Office of General Counsel on November 21, 2018.                     See Lang Decl.

¶ 28, ECF No. 24-1 (“On November 21, 2018, [Valley Healthcare]

delivered copies of [Plaintiffs’] complaint to the United States

Department       of    Health   &   Human      Services      Office     of     General

Counsel.”).

    On      January      22,    2019,     Plaintiffs        filed   a     notice      of

administrative tort claim with the United States Department of

Health and Human Services (“HHS”).                   HHS denied the claim on

August 26, 2019, and sent Plaintiffs’ counsel a written denial

of the claim.         Gov’t’s Mot. to Dismiss Attach. 2, Letter from W.

Biglow to N. Matteo (Aug. 26, 2019), ECF No. 57-2.                        The letter

informed     Plaintiffs’        counsel       that     if    her    clients        were

dissatisfied      with    the   determination,       they    may    either     file    a

written request with HHS for reconsideration within six months

or file suit against the United States within six months.                          Id.

Less than a month later, Dr. Harbison and Valley Healthcare

removed the state court action to this Court, arguing that they


                                          3
         Case 4:19-cv-00152-CDL Document 60 Filed 07/20/21 Page 4 of 8



were deemed federal employees and that the United States should

be substituted in their place.                 Plaintiffs opposed the removal,

and they filed a motion to remand arguing that Dr. Harbison and

Valley Healthcare were not deemed federal employees under the

Federal Tort Claims Act.          The Court denied the motion to remand.

On October 22, 2020, the Court ordered that the United States be

substituted as a defendant in place of Dr. Harbison and Valley

Healthcare.      Plaintiffs perfected service on the United States

on November 5, 2020.

                                   DISCUSSION

    Under the Federal Tort Claims Act, “[a] tort claim against

the United States shall be forever barred unless it is presented

in writing to the appropriate Federal agency within two years

after such claim accrues or unless action is begun within six

months after the date of mailing, by certified or registered

mail, of notice of final denial of the claim by the agency to

which it was presented.”           28 U.S.C. § 2401(b); accord Tucker v.

United    States,    724    F.   App’x    754,      757    (11th    Cir.   2018)   (per

curiam).      Both    deadlines        must    be   met.      Sconiers     v.    United

States,    896   F.3d   595,     599     (3d    Cir.      2018)    (collecting     cases

requiring     that   both    conditions        of   § 2401(b)       be   met);   accord

Tucker, 724 F. App’x at 757 (affirming dismissal of Federal Tort

Claims Act case because it was not filed within six months of

the relevant federal agency’s final denial of the claim).


                                           4
         Case 4:19-cv-00152-CDL Document 60 Filed 07/20/21 Page 5 of 8



      Here, even if the Court concluded that the first condition

of § 2401(b) is met because Plaintiffs’ complaint was submitted

to   HHS    by    Valley   Healthcare           on    November   21,   2018,   it   is

undisputed that Plaintiffs did not commence an action against

the United States within six months after HHS denied their claim

on August 26, 2019.            Plaintiffs do not argue that naming as

Defendants       Dr.   Harbison   and     Valley         Healthcare—for    whom     the

United States was substituted as the party defendant on October

22, 2020—was sufficient to meet the requirements of § 2401(b).

Rather,    they    contend     that   the       doctrine    of   equitable     tolling

should apply to toll § 2401(b)’s statute of limitations.

      Plaintiffs are correct that the “courts may equitably toll

§ 2401(b)’s two time limits.”               United States v. Kwai Fun Wong,

575 U.S. 402, 407, 420 (2015).                       But equitable tolling “is an

extraordinary remedy” that “should be extended only sparingly.”

Harris, 627 F. App’x at 880 (quoting Arce v. Garcia, 434 F.3d

1254, 1261 (11th Cir. 2006); accord Chang v. Carnival Corp., 839

F.3d 993, 996 (11th Cir. 2016) (per curiam).                     The plaintiff has

the burden to show that equitable tolling is warranted.                         Chang,

839 F.3d at 996.        Equitable tolling is only “appropriate when a

movant     untimely    files    because         of    extraordinary    circumstances

that are both beyond [their] control and unavoidable even with

diligence.”        Stamper v. Duval Cnty. Sch. Bd., 863 F.3d 1336,




                                            5
         Case 4:19-cv-00152-CDL Document 60 Filed 07/20/21 Page 6 of 8



1342 (11th Cir. 2017) (quoting Sandvik v. United States, 177

F.3d 1269, 1271 (11th Cir. 1999)).

      Plaintiffs contend that they could not in good faith name

the   United   States    as    a   defendant     in    this   action    within    six

months    after    HHS   denied      their     claim    because    by   that     time

Plaintiffs believed that Dr. Harbison and Valley Healthcare were

not deemed public employees.              Thus, instead of asserting claims

against the United States, Plaintiffs filed a motion to remand

this action, arguing that their action was a state law action

against private parties who were not entitled to invoke the

Federal Tort Claims Act.             See generally Pls.’ Mot. to Remand,

ECF No. 21.       Plaintiffs later opposed substitution of the United

States as the defendant for Dr. Harbison and Valley Healthcare.

See generally Pls.’ Opp’n to Defs.’ Mot. to Substitute, ECF No.

37.   The Court is unconvinced that these circumstances warrant

the   extraordinary      remedy      of   equitable     tolling.        Plaintiffs’

choices were not beyond Plaintiffs’ control or unavoidable with

due diligence.       Well before Plaintiffs’ six-month deadline for

naming the United States as a defendant, Plaintiffs knew that

Dr. Harbison and Valley Healthcare argued that they were deemed

public     employees     and       that   the    United       States    should     be

substituted as the defendant in their place.                       Plaintiffs had

evidence       regarding       Valley         Healthcare’s        federal      grant

application, as well as evidence about the employment agreement


                                          6
       Case 4:19-cv-00152-CDL Document 60 Filed 07/20/21 Page 7 of 8



between    Dr.    Harbison     and      Valley   Healthcare.          Based        on    this

evidence, Plaintiffs should have understood that there was a

reasonable chance that Valley Healthcare and Dr. Harbison might

be deemed public employees under the applicable law, despite the

Government’s position on the issue.

      Under these circumstances, the Court does not find that the

United States lured Plaintiffs into reaching their decisions.

Rather,    Plaintiffs      made     strategic     decisions      regarding          how    to

proceed with their claims.              They decided to place all their eggs

in   one   basket    and     rest      their   case   upon     the    hope     that       Dr.

Harbison    and     Valley    Healthcare         would   not     be       deemed    public

employees, choosing to forego an alternative course of pursuing

their claims against the United States based upon the argument

that Dr. Harbison and Valley Healthcare should be deemed public

employees.        The Court acknowledges that Plaintiffs’ hope was

shared by the United States, at least for a time, when it also

maintained that it was not a proper party to this action.                               But a

misunderstanding of the law does not constitute extraordinary

circumstances         even        if      another        party            shares         that

misunderstanding.          To allow equitable tolling here would expand

its use to most every situation in which the plaintiff relies

upon a misinterpretation of the law in choosing a course of

action.     Such a broad application is not contemplated by the

equitable    principles       that      authorize     tolling        of    statutes        of


                                           7
        Case 4:19-cv-00152-CDL Document 60 Filed 07/20/21 Page 8 of 8



limitation    under    extraordinary      circumstances.       Plaintiffs’

claims cannot be rescued by equitable tolling.1

                                CONCLUSION

       Without any extraordinary reason for doing so, Plaintiffs

failed to name the United States as a defendant in this action

within six months after HHS’s final denial of their claims.

Thus, their claims are untimely under the Federal Tort Claims

Act.    Accordingly, the Government’s motion to dismiss the claims

against the United States (ECF No. 57) is granted.

       Within fourteen days of today’s order, Plaintiffs and the

remaining    Defendants   (Caitlyn    Downs,   Kelly   McNany,    Lifepoint

Health, Inc., and St. Francis Health, LLC) shall show cause why

the remaining claims in this action should not be remanded to

the State Court of Muscogee County.

       IT IS SO ORDERED, this 20th day of July, 2021.

                                         S/Clay D. Land
                                         CLAY D. LAND
                                         U.S. DISTRICT COURT JUDGE
                                         MIDDLE DISTRICT OF GEORGIA




1
  Plaintiffs argue that if the Court finds that Plaintiffs did not
adequately present their claim to HHS within two years after their
claims accrued, the “savings clause” of 28 U.S.C. § 2679(d)(5)
applies. The savings clause may be used to save a Federal Tort Claims
Act   claim  that   is  not  timely  presented  to   the  appropriate
administrative agency, but it does not apply to save claims that are
not filed in federal court within six months after the agency’s final
decision on the claim.


                                     8
